File Nos . 333-34474 811-09891 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 41 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 41 [X] (Check appropriate box or boxes.) DREYFUS OPPORTUNITY FUNDS (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X on September 1, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 immediately upon filing pursuant to paragraph (b) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Health Care Fund Ticker symbols: Class A: DHCAX Class B: DHCBX Class C: DHCCX Class I: DHCRX PROSPECTUS September 1, 2009 Contents The Fund Goal and Approach 1 Main Risks 2 Past Performance 5 Expenses 6 Management 7 Financial Highlights 9 Your Investment Shareholder Guide 11 Distributions and Taxes 20 Services for Fund Investors 21 For More Information See back cover. Dreyfus Health Care Fund The Fund GOAL AND APPROACH The fund seeks long-term capital appreciation. To pursue this goal, the fund normally invests at least 80% of its assets in stocks of companies in the health care and health care related sectors. These companies may include, for example, companies principally engaged in: the design, manufacture or sale of products or services used for, or in connection with, health care, medicine, personal care or cosmetics; research and development of pharmaceutical products and services; the manufacture and/or distribution of biotechnological and biomedical products, including devices, instruments and drug delivery systems; and the operation of health care facilities. There are no prescribed limits on the weightings of securities in any particular health care sector or in any individual company, and the fund may invest in companies of any market capitalization. Although the fund normally will invest in common stocks of U.S.-based companies, it may invest up to 35% of its total assets in foreign securities. The funds stock investments may include common stocks, preferred stocks and convertible securities, including to a limited extent those purchased in initial public offerings (IPOs). In choosing stocks, the fund first analyzes the health care sectors, focusing on trends affecting health care spending as well as changes in government regulation, technology, products and services. Based on this analysis, the fund may overweight or underweight certain health care sectors. Using fundamental analysis, the fund then seeks companies within these sectors that have strong industry positions in major product lines, attractive valuations and the potential to achieve predictable, above-average earnings or revenue growth. The fund may invest in companies offering innovative or new products or services. The fund will invest in a combination of growth and value stocks, and typically will maintain exposure to the major health care sectors. The fund typically sells a stock when the reasons for buying it no longer apply or when the company begins to show deteriorating fundamentals or poor relative performance. The fund may, but is not required to, use derivatives, such as futures, options, options on futures (including those relating to securities, indexes, foreign currencies and interest rates), swap agreements and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, or as part of a hedging strategy. The fund also may engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. 1 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Health care sector risk . Because the funds investments are concentrated in the health care and related sectors, the value of its shares will be affected by factors particular to those sectors and may fluctuate more widely than that of a fund which invests in a broad range of industries. Health care companies are subject to government regulation and approval of their products and services, which can have a significant effect on their market price. The types of products or services produced or provided by these companies may quickly become obsolete. Moreover, liability for products that are later alleged to be harmful or unsafe may be substantial, and may have a significant impact on the health care companys market value and/or share price. Biotechnology and related companies are affected by patent considerations, intense competition, rapid technology change and obsolescence, and regulatory requirements of various federal and state agencies. In addition, some of these companies are relatively small and have thinly traded securities, may not yet offer products or may offer a single product, and may have persistent losses during a new products transition from development to production, or erratic revenue patterns. The stock prices of these companies are very volatile, particularly when their products are up for regulatory approval and/or under regulatory scrutiny. Securities of companies within specific health care sectors can perform differently than the overall market. This may be due to changes in such things as the regulatory or competitive environment, or to changes in investor perceptions regarding a sector. Because the fund may allocate relatively more assets to certain health care sectors than others, the funds performance may be more sensitive to developments which affect those sectors emphasized by the fund. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Growth and value stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. Value stocks involve the risk that they may never reach their expected market value, either because the market fails to recognize the stocks intrinsic worth, or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. 2 Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. Small and midsize company risk. Small and midsize companies carry additional risks because their earnings and revenues tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments, including special situations, are made in anticipation of future products and services or events whose delay or cancellation could cause the stock price to drop. IPO risk . Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter. The prices of securities purchased in IPOs can be very volatile. The effect of IPOs on the funds performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a funds asset base increases, IPOs often have a diminished effect on such funds performance. Leveraging risk. The use of leverage, such as engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts and engaging in forward commitment transactions, may magnify the funds gains or losses. Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. The fund may be required to segregate liquid assets in connection with the purchase of derivative instruments. Short sale risk. The fund may make short sales, which involves selling a security it does not own in anticipation that the securitys price will decline. Short sales expose the fund to the risk that it will be required to buy the security sold short (also known as covering the short position) at a time when the security has appreciated in value, thus resulting in a loss to the fund. 3 Non-diversification risk . The fund is non-diversified, which means that a relatively high percentage of the funds assets may be invested in a limited number of issuers. Therefore, the funds performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. Other potential risks . The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. At times, the fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after-tax performance. 4 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class A shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. After-tax performance is shown only for Class A shares. After-tax performance of the fund's other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Best Quarter: Q203 17.26% Worst Quarter: Q408 -17.98% The year-to-date total return for the funds Class A shares as of 6/30/09 was -17.98%. Average annual total returns (as of 12/31/08) Share Class/ 1 Year 5 Years Since Inception Date 6/29/01 Class A (6/29/01) returns before taxes -26.40% 0.04% 1.07% Class A returns after taxes on distributions -26.42% -0.35% 0.79% Class A returns after taxes on distributions and sale of fund shares -17.13% 0.04% 0.91% Class B (11/15/02) returns before taxes -25.55% 0.06% 1.37% *+ Class C (11/15/02) returns before taxes -23.26% 0.39% 1.20% * Class I (11/15/02) returns before taxes -21.66% 1.51% 1.07% * S&P North American Healthcare Index reflects no deduction for fees, expenses or taxes -23.59% 0.77% 0.52% * For the funds Class B, C and I shares, periods prior to 11/15/02 reflect the performance of Class A shares adjusted to reflect the any applicable sales loads. Such performance figures have not been adjusted, however, to reflect applicable class fees and expenses; if such fees and expenses had been reflected, the performance shown for Class B and C for such periods may have been lower. + Assumes conversion of Class B shares to Class A shares at the end of the sixth year following date of purchase. 5 EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Shareholder fees (paid directly from your investment) Class A Class B 1 Class C Class I Maximum sales charge imposed on purchases (% of offering price) 5.75 none none none Maximum contingent deferred sales charge (CDSC) (% of lower of purchase or sale price) none 2 4.00 1.00 none Annual fund operating expenses (paid each year as a % of the value of your investment) Management fees .90 .90 .90 .90 Distribution (12b-1) fees none .75 .75 none Shareholder services fees .25 .25 .25 none Other expenses 3 .90 1.04 .97 1.10 Total Fee waiver and/or expense reimbursement -.40 -.54 -.47 -.60 Net operating expenses 4 1 Class B shares are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. 2 Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1% if redeemed within one year. 3 Includes payments made to certain financial intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. 4 The Dreyfus Corporation has contractually agreed, until September 1, 2010, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions and extraordinary expenses) exceed 1.40%. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $733 $1,144 $1,580 $2,787 Class B (with redemption) $643 $1,159 $1,700 $2,819 * Class B (without redemption) $243 $859 $1,500 $2,819 * Class C (with redemption) $343 $845 $1,472 $3,161 Class C (without redemption) $243 $845 $1,472 $3,161 Class I $143 $569 $1,022 $2,279 * Assumes conversion of Class B to Class A at the end of the sixth year following the date of purchase. 6 MANAGEMENT The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $337 billion in approximately 194 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of .49% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds semi-annual report for the six month period ended October 31, 2008. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $20.7 trillion in assets under custody and administration and $926 billion in assets under management, and it services more than $11.8 trillion in outstanding debt. Additional information is available at www.bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. The funds co-primary portfolio managers are Daphne Karydas and Charles Silberstein. Ms. Karydas has been a primary portfolio manager of the fund since January 2006. She is a vice president, portfolio manager and member of the core research team covering the health care sector at The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus, where she has been employed since January 2006. She also has been employed by Dreyfus since January 2006. Prior thereto, she was employed at Goldman Sachs Asset Management, LLC (Goldman Sachs) and covered the health care sector from January 2004 to January 2006. Mr. Silberstein has been a primary portfolio manager of the fund since January 2006. He is a vice president, portfolio manager and member of the core research team covering the health care sector at TBCAM, where he has been employed since January 2006. He also has been employed by Dreyfus since January 2006. Prior thereto, he was a portfolio manager at Goldman Sachs for its midcap growth products and an analyst covering health care stocks from 2000 to 2006. The funds Statement of Additional Information (SAI) provides additional information about the portfolio managers compensation, other accounts managed by the portfolio managers, and the portfolio managers ownership of fund shares. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds. Any Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to 7 financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any of the firms other clients. 8 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Year Ended April 30, Class A Shares 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.80 16.90 15.11 14.24 13.98 Investment Operations: Investment (loss)net a (.09) (.12) (.10) (.13) (.09) Net realized and unrealized gain (loss) on investments (3.66) (.05) 2.51 1.05 .58 Total from Investment Operations (3.75) (.17) 2.41 .92 .49 Distributions: Dividends from net realized gain on investments (.02) (.93) (.62) (.05) (.23) Net asset value, end of period 12.03 15.80 16.90 15.11 14.24 Total Return (%) b (23.65) (1.15) 16.31 6.51 3.52 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.05 2.36 2.71 2.61 3.69 Ratio of net expenses to average net assets 1.65 1.64 1.66 1.65 1.65 Ratio of net investment (loss) to average net assets (.68) (.71) (.63) (.84) (.65) Portfolio Turnover Rate 147.25 82.36 86.39 88.93 139.99 Net Assets, end of period ($ x 1,000) 20,739 9,945 6,097 7,085 5,060 a Based on average shares outstanding at each month end. b Exclusive of sales charge. Year Ended April 30, Class B Shares 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.07 16.28 14.69 13.95 13.82 Investment Operations: Investment (loss)net a (.20) (.23) (.20) (.25) (.21) Net realized and unrealized gain (loss) on investments (3.46) (.05) 2.41 1.04 .57 Total from Investment Operations (3.66) (.28) 2.21 .79 .36 Distributions: Dividends from net realized gain on investments (.02) (.93) (.62) (.05) (.23) Net asset value, end of period 11.39 15.07 16.28 14.69 13.95 Total Return (%)b (24.26) (1.88) 15.48 5.64 2.62 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.94 3.30 3.61 3.36 4.57 Ratio of net expenses to average net assets 2.40 2.40 2.41 2.40 2.40 Ratio of net investment (loss) to average net assets (1.47) (1.47) (1.38) (1.60) (1.43) Portfolio Turnover Rate 147.25 82.36 86.39 88.93 139.99 Net Assets, end of period ($ x 1,000) 816 1,358 1,512 1,985 1,108 a Based on average shares outstanding at each month end. b Exclusive of sales charge. 9 Year Ended April 30, Class C Shares 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.05 16.27 14.68 13.93 13.81 Investment Operations: Investment (loss)net a (.18) (.22) (.20) (.24) (.20) Net realized and unrealized gain (loss) on investments (3.47) (.07) 2.41 1.04 .55 Total from Investment Operations (3.65) (.29) 2.21 .80 .35 Distributions: Dividends from net realized gain on investments (.02) (.93) (.62) (.05) (.23) Net asset value, end of period 11.38 15.05 16.27 14.68 13.93 Total Return (%) b (24.23) (1.89) 15.42 5.72 2.55 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.87 3.15 3.49 3.38 4.50 Ratio of net expenses to average net assets 2.40 2.39 2.41 2.40 2.40 Ratio of net investment (loss) to average net assets (1.41) (1.46) (1.38) (1.58) (1.42) Portfolio Turnover Rate 147.25 82.36 86.39 88.93 139.99 Net Assets, end of period ($ x 1,000) 2,968 2,203 721 867 684 a Based on average shares outstanding at each month end. b Exclusive of sales charge. Year Ended April 30, Class I Shares 2008 a 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.03 17.09 15.25 14.31 14.01 Investment Operations: Investment (loss)net b (.07) (.08) (.09) (.07) (.04) Net realized and unrealized gain (loss) on investments (3.70) (.05) 2.55 1.06 .57 Total from Investment Operations (3.77) (.13) 2.46 .99 .53 Distributions: Dividends from net realized gain on investments (.02) (.93) (.62) (.05) (.23) Net asset value, end of period 12.24 16.03 17.09 15.25 14.31 Total Return (%) (23.50) (.90) 16.57 6.90 3.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.00 2.24 2.14 2.26 3.58 Ratio of net expenses to average net assets 1.40 1.40 1.41 1.27 1.40 Ratio of net investment (loss) to average net assets (.51) (.47) (.62) (.44) (.42) Portfolio Turnover Rate 147.25 82.36 86.39 88.93 139.99 Net Assets, end of period ($ x 1,000) 79 180 113 1,235 1,127 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. 10 Your Investment SHAREHOLDER GUIDE Choosing a share class The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C and I shares of the fund . The funds Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus Funds or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows. You should review these arrangements with your financial representative before determining which class to invest in. Class A Class C Class I Initial sales charge up to 5.75% none none Ongoing distribution fee (Rule 12b-1) none 0.75% none Ongoing shareholder services fee 0.25% 0.25% none Contingent deferred sales charge 1% on sale of shares 1% on sale of shares none bought within one year held for one year or less as part of an investment of $1 million or more Recommended purchase maximum none $1 million none Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an upfront sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: 11 plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge; and qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class I shares), Class A shares will always be the most advantageous choice. Shareholders who recieved Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. See the SAI for further details. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.50% 4.70% $100,000 to $249,999 3.50% 3.60% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back-dated period can also be used to count previous purchases toward your goal. Your goal must be at least $50,000, and your initial investment must be at least $5,000. The sales charge will be adjusted if you do not meet your goal. Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to 12 combine purchases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates board members of Dreyfus and board members of the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts investors who have continuously owned shares of the fund since before the imposition of a sales load qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund since on or before February 28, 2006 investors with cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus money market fund, the investor and the investors spouse or minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options members of qualified affinity groups who purchase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA rollover accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA rollover account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares are subject to an annual Rule 12b-1 fee . Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Class C shares redeemed within one year of purchase are subject to a 1% CDSC. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more. While the fund will take reasonable steps to prevent investments of $1 13 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class I share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in a class that charges an initial sales charge. There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees.
